Citation Nr: 1642848	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for right hip disability.

2.  Entitlement to a compensable rating for thrombophlebitis of the right lower extremity prior to September 11, 2014, and in excess of 10 percent rating thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, jurisdiction has been transferred to the RO in Waco, Texas.

In March 2011, the Veteran testified at a Board hearing at the RO in Waco.  In June 2012, the Veteran was informed that the Veterans Law Judge who conducted the March 2011 hearing was no longer employed by the Board.  Per the Veteran's request, he was afforded another Board hearing in October 2012 before the undersigned.  Transcripts of both proceedings are of record.

At his June 2012 hearing before the undersigned, the Veteran raised the issue of entitlement to service connection for a back disability.  This matter is not before the Board and is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

During the pendency of this appeal, a December 2014 RO decision increased the rating for the Veteran's thrombophlebitis of the right lower extremity to 10 percent as of September 11, 2014.  However, as the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating for thrombophlebitis of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Right hip disability did not originate in service or manifest within the Veteran's first post-service year, is not otherwise etiologically related to service, and was not caused or chronically worsened by service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection, to include on a secondary basis, for right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice most recently in September 2014.  
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with a VA examination with regard to his claim concerning a right hip disability.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2015).

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303 (b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309 (a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

A review of the Veteran's service treatment records shows no reports or treatment for a right hip condition.  

A June 1966 VA examination report shows that the Veteran reported a right knee condition only.  No reports or complaints regarding a right hip condition were reported.  

A September 2008 private treatment reports shows that the Veteran had a total right hip arthroplasty in 1994 with revision in 2006.  He was diagnosed with right total hip arthroplasty with possible loosening.  

A September 2014 VA examination report shows that the Veteran was diagnosed with right hip avascular necrosis, status post total joint replacement.  The examiner noted that the Veteran was service-connected for right knee degenerative joint disease and that his right hip symptoms began in the late 1980s with mild arthritis and trochanteric bursitis.  The Veteran had a total hip replacement in January 1994.  The examiner noted that the Veteran's claims file showed no reports of a relationship between the right knee disability and the right hip disability.  The examiner then opined that it was less likely as not that the right hip disability began in service or during the first year after separation from service.  Additionally, the examiner noted that the Veteran denied hip problems in service or within one year of service.  The examiner then opined that it was less likely as not that the right knee replacement and degenerative joint disease caused or aggravated the right hip condition.  The examiner noted that there was no mention at the time of the hip condition diagnosis by the Veteran or orthopedic surgeons of any relationship consisting of a cause or aggravation regarding the right hip disability.  The examiner remarked that is some cases one could speculate that severe degenerative joint disease which altered the gait in one leg by favoring that leg would cause trauma and increased stress to the opposite leg.  However, the examiner noted that the Veteran was claiming the condition on the same side as the right knee disability and so the examiner could not state that altered gait from the right knee condition caused or aggravated the same sided right hip problem.  The examiner also reported that the Veteran did not have a right knee replacement until 13 years after the hip replacement surgery.  The examiner noted that it would seem that the right knee condition would be more severe than his hip if that condition was causing his hip issues.  Finally, the examiner reported that the Veteran's reasoning that the degenerative joint disease spread from the right knee to the right hip was not medical feasible as degenerative joint disease did not spread from one joint to the other.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection for right hip disability. 

The first complaints of right hip disability began according to the Veteran in the late 1980s, which is many years after the Veteran's discharge from service and is evidence that weighs against the claim.  Maxson v. West, 12 Vet. App. 453 (1999).  In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Significantly, the Veteran does not assert that his right hip disability began in or was due to service.  Rather, he is very specific in his assertions that the claimed disability began after service and is related to his service-connected right knee disability.  The Board notes, however, that the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed right hip disability and right knee disability and service, or as secondary to service connected right knee disability, weighs against the claim.

The Board finds that opinion constitutes probative evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination.  The opinion provided a clear rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a right hip disability, on a direct or secondary basis.  

The only other evidence of record supporting the Veteran's claims is his own lay statements.  Here the Veteran has not provided statements claiming continuity of symptomatology since service, as he has clearly indicated that the right hip disability was a result of the service connected right knee disability.  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed right hip disability.  Diagnosing right hip disability, to include arthritis, is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any opinion by the Veteran regarding etiology is not competent because he does not have the training to opine on that medical issue.

Accordingly, the Board concludes that the evidence of record does not support the Veteran's claim of entitlement to service connection for right hip disability, on a direct or secondary basis.  The preponderance of the evidence is against a finding that right hip disability was incurred in service or is proximately due to or aggravated by a service-connected disability.  Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection, to include on a secondary basis, for right hip disability is denied.


REMAND

Unfortunately, a remand is required for the claim of entitlement to an increased rating for thrombophlebitis of the right lower extremity.  

As directed by the Board's August 2014 remand, the Veteran underwent a VA examination in September 2014 concerning the severity of thrombophlebitis of the right lower extremity.  The examiner, after reviewing the claims file and conducting a physical examination, reported that the Veteran's symptoms included aching in the leg after prolonged walking and persistent edema.  In answer directives put forth in the Board's remand, the examiner reported that the Veteran had intermittent edema relieved with elevation.  Here, the Board finds that the September 2014 examination report contains inconsistent findings.  The Board notes that the examiner diagnosed persistent edema but then reported that the Veteran had intermittent edema.  The Board finds that a new examination is required to clarify the severity of the Veteran's thrombophlebitis of the right lower extremity.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be obtained). When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his thrombophlebitis of the lower right extremity.  The claims file, copies of pertinent records on Virtual VA and VBMS, and a copy of this remand must be provided to the examiner.  All indicated studies should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's thrombophlebitis and indicate whether the condition manifests as intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.  The examiner should also determine if at any time during the course of the appeal if the Veteran had persistent or intermittent edema.  

2.  Then, readjudicate the remaining claim on appeal.  If any benefit sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


